Citation Nr: 1044521	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  00-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left wrist 
injury/fracture.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the wrists, knees, hips, and ankles, to include 
as secondary to service-connected bilateral foot disabilities.  

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disease (COPD).

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 
1975 to June 1976.  He had prior periods of duty or active duty 
for training from June 1972 to October 1972 and from June 16, 
1973, to June 30, 1973.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision by the Ft. Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2002, the Board 
sought additional development of evidence under a regulation then 
in effect.  Thereafter, in November 2003 and November 2006, this 
matter was remanded for further development.  In January 2010, 
the Board obtained an advisory medical opinion from the Veterans 
Health Administration (VHA).  A clarification of this advisory 
medical opinion was secured in March 2010.

An unappealed February 1998 rating decision denied service 
connection for residuals of a left wrist fracture.  Accordingly, 
although the RO addressed, and the November 2003 and November 
2006 Board remands characterized, this issue as an original claim 
of service connection, the question of whether new and material 
evidence has been received to reopen the claim must be addressed 
in the first instance by the Board because that matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The 
Board has characterized the issue accordingly.

The Veteran had filed a claim of service connection for PTSD, and 
the November 2003 and November 2006 Board remands characterized 
the issue accordingly.  However, the evidence shows diagnoses of 
psychiatric disability other than PTSD, and in light of the 
intervening U.S. Court of Appeals for Veterans Claims (Court) 
decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue 
has been recharacterized to encompass the other psychiatric 
diagnoses.

The issues of service connection for a variously diagnosed 
psychiatric disability other than PTSD and entitlement to 
a TDIU rating are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran failed to respond within a year to requests for 
details regarding his alleged stressor events in service, 
information without which development of evidence in the matter 
of service connection for PTSD could not proceed.

2.  An unappealed February 1998 rating decision denied service 
connection for residuals of a left wrist fracture based on a 
finding that a left wrist fracture in service was not shown.

3.  Evidence received since the February 1998 rating decision 
(December 2000 and October 2004 medical opinions by and on behalf 
of VA), does not tend to establish that the Veteran sustained a 
left wrist fracture in service; does not relate to the 
unestablished fact necessary to substantiate the claim of service 
connection for residuals of a left wrist fracture; and does not 
raise a reasonable probability of substantiating such claim.

4.  DJD of the wrists, knees, hips, and ankles was not manifested 
in service or in the first postservice year; is not shown to be 
related to the Veteran's service; and is not shown to have been 
caused or aggravated by the Veteran's service connected bilateral 
foot disabilities.
5.  The Veteran's low back complaint in service was acute and 
resolved without residuals; a chronic low back disability was not 
manifested in service; arthritis of the low back was not 
manifested in the first year following his discharge from active 
duty; and any current low back disability is not shown to be 
related to his service or to have been caused or aggravated by 
his service connected bilateral foot disabilities.  

6.  COPD was not manifested in service and is not show to be 
related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The Veteran has abandoned his claim of service connection for 
PTSD; there remains no allegation of error in fact or law in the 
matter for the Board to consider.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 3.158(a) (2010).

2.  New and material evidence has not been received and the claim 
of service connection for residuals of a left wrist 
injury/fracture may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  Service connection for DJD of the wrists, knees, hips, and 
ankles is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2010).

4.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  Service connection for COPD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  Letters in May 2001, March 2002, 
May 2007 and June 2007 explained the evidence necessary to 
substantiate the claims (the May 2007 and June 2007 letters also 
explained the evidence necessary to substantiate his claims for 
secondary service connection), the evidence VA was responsible 
for providing, and the evidence he was responsible for providing.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the May 2007 letter informed the Veteran of disability 
rating and effective date criteria.  This letter also provided 
Kent-compliant notice with respect to the left wrist claim.  
Subsequent supplemental statements of the case in June 2008 and 
May 2009 readjudicated the matters after the Veteran and his 
representative responded and further development was completed.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA 
timing defect is cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  It is not 
alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice 
treatment records are associated with his claims file.  The RO 
arranged for a VA examination/medical opinions in connection with 
the Veteran's claims in August 2001, September 2004, October 
2004, November 2005, and October 2007.  In January 2010, the 
Board secured a VHA advisory medical opinion in connection with 
the claim of service connection for COPD, and in March 2010 the 
Board obtained a clarifying VHA opinion in the matter.  The 
Veteran was advised of these opinions and afforded opportunity to 
respond.  He has not submitted anything further regarding the 
matter.  

The medical evidence of record as to these matters is adequate 
for adjudication purposes.  Regarding PTSD, as will be explained 
in greater detail below, further development of evidence is not 
possible without the Veteran's cooperation (which he has declined 
to provide).  With respect to outstanding treatment records 
(including any from periods of active duty or active duty for 
training), the Board finds that any further attempt to secure 
such records would be futile.  In May 2008, after numerous 
unsuccessful written and telephone attempts to obtain the 
records, the RO issued a formal finding that (1) additional STRs 
for the periods of service from June 9, 1972 to October 6, 1972 
and April 17, 1975 to June 23, 1976; (2) treatment records from 
the base hospital, Yakima Firing Center, September 1, 1972 to 
October 31, 1972, and related to a back injury; and (3) treatment 
records from the base hospital, Yakima Firing Center, June 1, 
1973 to August 31, 1973, and any related to a left wrist injury, 
are unavailable and cannot be obtained.  The Board finds that the 
development directed in the 2003 and 2006 remands has been 
accomplished to the extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).

To the extent that any earlier VA examination was inadequate in 
some respect, subsequent examinations have rectified the problem.  
The physician who provided the VHA opinions, and the 2001, 2004, 
2005, and 2007 examiners specifically stated that they reviewed 
the claims folders or the available records in connection with 
their examinations/medical opinions, and all examiners obtained a 
reported history from the Veteran and conducted a thorough 
examination.  The cumulative product/opinions are adequate, as 
they reflect familiarity with the Veteran's medical history, note 
his contentions, and include explanation of rationale with 
citation to the factual evidence in the record.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  

The RO attempted to secure records pertaining to the Veteran's 
application for Social Security Administration (SSA) disability 
benefits; in September 2008, SSA responded that the medical 
records considered in connection with that application were 
destroyed (and unavailable).  The RO entered a formal finding of 
unavailability in September 2008, and has notified the Veteran of 
the efforts VA has made to obtain his records.

Finally, with respect to the PTSD claim, although the VCAA 
applies to this claim, as the Veteran has abandoned this claim, 
any discussion of the impact of the VCAA on the matter is moot.  
Notably, the most recent request for stressor details, on March 
6, 2009, advised the Veteran that he had up to one year from the 
date of this letter to submit the information and evidence 
necessary to support his claim.  To date, the requested 
information and evidence has not been received and, in May 2009, 
the RO made a formal finding that there was insufficient 
information to seek corroboration of stressor(s) for the claim of 
service connection for PTSD.  

Evidentiary development in this matter is complete to the extent 
possible.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  




Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a compensable 
degree in a specified period of time postservice (one year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability which is service 
connected; and (3) competent evidence of a nexus between the two.  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

PTSD

With certain exceptions, none of which apply in the instant case, 
the Board has jurisdiction in all questions of fact or law 
pertaining to VA benefits before the Secretary of Veterans 
Affairs.  The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. §§ 511(a), 7104(a), 7105(d)(5).  Governing 
regulation provides that where evidence requested in connection 
with an original claim is not furnished within 1 year after the 
date of request, the claim will [emphasis added] be considered 
abandoned.  38 C.F.R. § 3.158(a).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed stressors 
are not related to combat, then the veteran's testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's claim of service connection for PTSD has been 
denied, in part, because there was no credible corroborating 
evidence of a stressor event in service.  He alleged a stressor 
event in service that was eminently capable of verification, 
i.e., his loading and unloading of bodies from Vietnam at McCord 
Air Force Base. The case was remanded, in part, for the Veteran 
to provide sufficient information regarding such stressor event 
to allow for verification (the November 2003 Board remand 
specifically sought such information).  Pursuant to the November 
2003 Board remand, in letters in March 2004, May 2007, December 
2008, March 2009, and April 2009, as well as at the May 2007 RO 
hearing, the Veteran was asked to provide the identifying 
information regarding his alleged stressor event.  He did not 
respond to any of the letters (and at an RO hearing and on VA 
mental health evaluation) provided conflicting identifying 
information regarding this alleged stressor (including where the 
activity occurred).  By failing to respond to a request for 
specific information solely within his knowledge (and critical to 
a proper adjudication of his claim of service connection for 
PTSD) within one year of the request, the Veteran has abandoned 
his claim of service connection for PTSD. The governing 
regulation in this circumstance (38 C.F.R. § 3.158(a)), outlined 
above, is clear and unequivocal; it mandates that in these 
circumstances the claim must be considered abandoned.

As the Veteran has abandoned this claim, there remains no 
allegation of error of fact or law in the matter, and the appeal 
in the matter must be dismissed.  38 U.S.C.A. § 7105(d)(5).

Claim to Reopen - Service connection for Residuals of a Left 
Wrist Injury/Fracture

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

A February 1998 rating decision denied the Veteran's claim of 
service connection for residuals of a left wrist fracture based 
essentially on a finding that such injury in service was not 
shown.  The Veteran did not appeal that decision and it became 
final.  38 U.S.C.A. § 7105.

Evidence of record in February 1998 consisted of STRs, which were 
silent for complaints or treatment for the left wrist, and VA and 
private postservice treatment records.  The private treatment 
records show that in September 1993 the Veteran was seen for a 
complaint of left wrist pain which he reported had bothered him 
off and on for much of the past year.  He reported that he 
initially injured the wrist when he fell from a horse in 1987 
(notably, about 11 years postservice).  There was apparently no 
fracture, and he then reinjured it wrist wrestling.  The 
assessment was probably some early degenerative arthritis related 
to his past injuries.  An October 1996 VA X-ray report listed an 
impression of residuals of old trauma and degenerative change.  
On VA examination in September 1997, the Veteran reported he 
fractured his left wrist lifting 105 mm rounds while assigned to 
a field artillery unit in 1973.  He reported that the injury was 
not immediately recognized and he was treated only with an Ace 
wrap.  He further related that the wrist healed, and that he did 
fairly well until the last two or three years, when he began to 
have severe pain in, and impairment of function of, his left 
wrist, including an inability to carry anything.  He was found to 
have a complete degeneration and underwent a wrist fusion in May 
1997.  The impression included fusion of the left wrist with 
marked decreased strength in left hand.  Attached to this 
examination report was a July 1997 X-ray evaluation report of the 
left wrist which noted an impression of stable postoperative 
fusion of the left wrist.  

Evidence in support of the Veteran's claim received since the 
February 1998 rating decision includes December 2000 and October 
2004 medical opinions by (and on behalf of) VA, treatment 
records, and the accounts in written communications and in May 
2007 RO hearing testimony.  There are also additional VA 
examination reports and treatment records which provide evidence 
against the Veteran's claim.  

A December 2000 statement from a VA physician notes that it is 
more likely than not that the Veteran's degenerative bone/joint 
disease had its inception in service; however, an August 2001 VA 
examination report includes a clarification from this physician 
that the December 2000 statement was concerning the Veteran's 
chronic low back pain.  The August 2001 VA examination report 
also notes that the Veteran reported a history of left wrist 
fusion and constant right wrist pain with onset in 1993.  

On March 2004 evaluation of the Veteran's left wrist, it was 
noted that he was involved in a motor vehicle accident in 
December 2003 and that the wrist had been painful ever since.  X-
ray examination showed damaged hardware in the wrist (screws).  

An October 2004 report of a VA fee basis examination notes the 
history of left wrist fracture as provided by the Veteran (the 
examiner also reviewed the Veteran's claims file) and includes 
the opinion that the Veteran's left wrist fusion was necessitated 
by degenerative arthritis of the left wrist resulting from an 
injury in 1973.  

At a May 2007 hearing before a decision review officer (DRO) at 
the RO, the Veteran recalled that, in 1973 while serving at a 
firing center in Yakima, he broke his left wrist when it was 
caught in the steering wheel of a truck he was driving (and the 
truck went into a four foot deep pothole).  

Private treatment records from St. Peter's Hospital from 
September 1999 to January 2007 (received after the May 2007 
hearing) show treatment for wrist pain, and include a November 
2004 treatment report which notes that the Veteran complained of 
left wrist pain and had a history of a mortar round injury in 
Vietnam in 1974 which led to fusion of the wrist in 2001.  

An October 2007 report of VA examination notes that the Veteran 
reported that he had the onset of wrist pain in 1995 or 1996, and 
that he had an initial left wrist injury in the late 1960's, with 
subsequent re-injury in 1972 or 1973 (when he fell from the back 
of a truck).  Upon examination, the assessment was status post 
fusion left wrist, mild degenerative changes.  The examiner 
opined that, after file review to include STRs and post service 
records, the Veteran's complaints of bilateral wrist pain are 
clearly and unmistakably not due to, caused by, or aggravated by 
any occurrence during active duty.  

Because the Veteran's claim of service connection for residuals 
of a left wrist injury-fracture was denied previously on the 
basis that such an injury in service was not shown, for evidence 
to be new and material in this matter it would have to be 
evidence that was not previously of record that tends to 
establish that the Veteran did indeed sustain a left wrist 
injury/fracture in service.  The Veteran's own accounts reporting 
such injury are cumulative (and not new) evidence.  He had 
previously reported he sustained a left wrist injury in service.  
While some of his more recent accounts (in written communications 
and in RO hearing testimony) provide vividly differing 
descriptions of the alleged injury in service, to the extent that 
they are presented to establish that an injury occurred in 
service, they are cumulative, and not new evidence.  The medical 
opinions are based on history elicited from the Veteran to the 
effect that he sustained a left wrist fracture in service.  He 
had previously presented such accounts, and they do not become 
"new" by virtue of being repeated by a medical professional.  
No provider has cited a source other than the Veteran for the 
factual premise that the Veteran sustained a left wrist fracture 
in service.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrence of the events described). 

In summary, no item of evidence received since the February 1998 
rating decision is new probative evidence that serves to 
establish that the Veteran did indeed sustain a left wrist 
fracture in service.  Therefore, the additional evidence received 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for residuals of a 
left wrist injury/fracture; does not raise a reasonable 
possibility of substantiating such claim; and is not new and 
material.  Accordingly, the claim may not be reopened.

DJD of the Wrists, Knees, Hips, Ankles, and Low Back Disability

The Veteran's STRs note a single episode of low back pain 
manifested by spasms on the left side in December 1975.  His 
spine and musculoskeletal structure were normal on clinical 
evaluation for separation in May 1976.  The STRs are silent for 
complaints or findings pertaining to the Veteran's wrists, knees, 
hips, and ankles.  Service connection has been established for 
bilateral foot disabilities (left foot fracture of the 2nd and 
3rd metatarsals and right foot stress fracture of the 2nd 
metatarsal).  

Private treatment records show that the Veteran sought treatment 
for a right hand injury in March 1996 after he fell on a tree 
branch and punctured his right palm.  He complained of right hand 
pain which had started to radiate toward the elbow.  The right 
hand was normal on X-ray examination.  In July 1996, he sought 
treatment for right wrist and hand pain from a tooth laceration 
to the dorsum of the hand.  The diagnosis was right hand 
cellulitis.  

VA treatment reports show that the Veteran was seen for a 
complaint of lower right side back pain after loading firewood in 
September 1998.  He reported no history of any other back injury 
and thought he pulled a muscle.  The impression was low back 
strain.  In December 1998, he reported increased pain in all 
joints and "excruciating pain" in the ankle and knee joints.  
In May 1999 he complained of constant, severe low back pain and 
left hip pain.  In September 1999, he complained of excruciating 
left hip pain since a left wrist fusion with bone graft (from the 
left hip) four years prior.  In October 1999, he complained of a 
recurrence of back pain and left hip pain.  A November 1999 
treatment report notes that he presented with low back pain and 
stated that he was getting firewood and turned to toss it and had 
excruciating low back pain.  A later November 1999 treatment 
report notes the Veteran's complaint of back pain (and left leg 
sciatica, from the buttock down the thigh and across the knee).  
A November 1999 report notes private MRI findings of herniated 
nucleus pulposus (HNP) at L1-2, L3-4, and L5-S1 and central 
stenosis at L4-5, and an assessment of discogenic back pain, 
sciatica.  In December 1999, the Veteran reported a 1 1/2 year 
history of low back pain.  A March 2000 report includes an 
assessment of DJD and notes that the Veteran continued to have 
complaints of significant back pain.  A later March 2000 report 
notes the Veteran's history of wrist, knee and ankle DJD.  A 
September 2000 physical therapy report notes an assessment that 
the Veteran's signs and symptoms were consistent with low back 
pain secondary to poor body mechanics and decreased strength 
related to obesity.  The Veteran complained of increased back and 
right wrist pain after a fall in August 2003.  Later VA treatment 
records show continuing complaints of low back, hip, knee, ankle 
and wrist pain.  

In an April 2000 statement, the Veteran claimed that he had been 
experiencing problems with his ankles, knees, hips and joints 
since his foot injuries in service (residuals of which are 
service-connected).

As noted above, a December 2000 statement from a VA physician 
includes the opinion that, after reviewing the Veteran's service 
medical records, it is more likely than not that his degenerative 
bone/joint disease had its inception in service.  

On VA examination in August 2001, the Veteran reported a left 
wrist fusion and constant right wrist pain, with onset in 1993; 
onset of bilateral hip pain in 1972 with weakness and stiffness; 
onset of bilateral knee and ankle pain in 1972 with weakness, 
stiffness, swelling, heat, redness, and instability; and onset of 
lumbar spine pain in 1997 with weakness, stiffness, fatigability 
and lack of endurance.  The assessment included subjective 
complaints of right wrist pain, no objective findings; status 
post left wrist fusion; subjective complaints of bilateral hip 
and knee pain, no objective findings, X-ray negative; disc bulges 
and protrusions of the lumbar spine and history of spina bifida 
at S1; subjective complaints of left ankle pain with status post 
stress fracture, X-ray within normal limits and no objective 
findings; and mild to moderate degenerative change involving the 
right ankle with question of small calcified interarticular loose 
body.  The examiner opined that there is no cause and effect 
relationship to the military for the claimed DJD and that the DJD 
changes are more likely than not a consequence of the Veteran's 
weight and age.  With respect to the low back claim, a 
clarification from the physician who provided the December 2000 
opinion states that, upon reviewing the Veteran's clinical 
records and STRs, his present low back condition may be partially 
related to his episode of low back pain documented in December 
1975 and his low back condition has no relation to his other 
joint complaints or diagnoses.  

An October 2004 report of a VA fee basis examination reflects 
that the Veteran's claims files were reviewed and notes that he 
sustained a stress fracture of his left and right second 
metatarsals in 1972 and that these fractures healed completely.  
The examiner further notes that the Veteran had an episode of 
lower back pain which was described as muscle spasm in December 
1975.  The Veteran described his back pain as being in the 
midline and radiating into the posterior aspect of both thighs, 
there was a burning sensation in the right anterior thigh, and 
the right lower leg was "dead."  He reported that this pain 
started in 1997.  The Veteran described bilateral hip pain as in 
the buttocks and lateral aspect of both hips which was constant.  
He also described a catching sensation on the lateral aspect of 
each hip and noted that the pain started in 1972.  He reported 
that his generalized knee pain, with grinding in both knees with 
flexion and extension, also began in 1972.  The Veteran also 
reported pain, swelling and stiffness in both ankles.  He 
reported ongoing bilateral wrist pain.  The right wrist pain was 
located dorsally and radiated into the dorsum of the hand along 
the course of the second and third metacarpals.  Upon examination 
of the Veteran and review of his X-ray studies, the diagnoses 
were lumbar degenerative disc disease as noted on MRI scan, 
synovitis right wrist, fusion left wrist, bilateral trochanteric 
bursitis, patella femoral arthritis both knees, and synovitis 
both ankles.  The examiner provided the following opinions:  (1) 
There is no indication that the episode of back pain noted in 
December of 1975 is associated with the present lower back 
condition.  The present condition of the lower back is a result 
of lumbar degenerative disc disease unrelated to any specific 
injury.  (2) There is no evidence of degenerative arthritis of 
either hip and the hip pain which is likely due to trochanteric 
bursitis is not associated with his periods of military service.  
(3) The patella femoral arthritis noted in the knees is secondary 
to lateral positioning and subluxation of the patella which is a 
congenital condition and is not related to his periods of 
military service.  (4) The synovitis or inflammation in both 
ankles is unrelated to his periods of military service.  (5) The 
right wrist does not show any evidence of degenerative joint 
disease.  The inflammation or synovitis in the wrist is not 
associated with his military service.  

During his May 2007 DRO hearing, the Veteran recalled that he 
originally injured his back in September or October 1972 while 
unloading empty ammunition shells from the back of a truck for 
disposal into a 15 to 20 foot deep pit in the ground when he fell 
about 18 feet into the pit and landed on his back.  He recalled 
that after the fall he climbed out, finished unloading his truck, 
and went to a doctor.  He reported that no X-rays were taken, and 
that he was given some ointment to rub on the scratches.  [As was 
noted above, the RO has made a formal finding that treatment 
records from any 1972 back injury are unavailable.]  He reported 
that Dr. Bishop has told him that his skeletal system 
disabilities (knees, hips, ankles, back, and wrists) are also 
secondary to his service-connected bilateral foot disabilities.  

Private treatment records from St. Peter's Hospital from 
September 1999 to January 2007 (received subseqent to the May 
2007 hearing) show treatment for back, ankle and wrist pain.  

A report of an October 2007 VA examination reflects that the 
Veteran reported the onset of bilateral hip pain in 1998.  He 
related the pain to a 30 foot fall out of the back of a truck 
during active duty in 1973.  The examiner noted a 25 year latent 
period prior to onset of hip pain symptoms.  Regarding the knees, 
the examiner noted the Veteran's 2001 statement in the claims 
file that the onset of his knee pain was in 1972; however, at the 
time of examination, the Veteran stated that his pain began four 
to five years prior, in approximately 2000.  The Veteran also 
reported he injured his knees playing football in grade school.  
Regarding the ankles, the Veteran initially reported no injury to 
either ankle and reported onset of pain two years previously; 
however, later during the interview, the Veteran stated that his 
ankle pain is secondary to forced marches during active duty in 
1972.  The examiner noted that on 2001 VA examination the Veteran 
reported the onset of ankle pain in 1972.  The Veteran reported 
the onset of low back pain in 1997; later in the interview, he 
stated the low back pain was secondary to a 1973 fall from a 
truck.  He reported the onset of wrist pain in 1995 or 1996.  
Upon examination of the Veteran, the assessment was right wrist 
mild degenerative changes, not present in 2001; mild degenerative 
changes bilateral hips consistent with age and body habitus, not 
present in 2001; mild early osteoarthritis bilateral knees 
consistent with age and body habitus, not present in 2001; mild 
degenerative changes bilateral ankles, consistent with age and 
body habitus, not present in 2001.  The examiner noted there was 
no evidence of treatment for the wrists, hips, knees, or ankles 
during service.  The assessment also included low back pain 
secondary to desication/degeneration of the intervertebral disc 
spaces at L1-2, L3-4, and L5-S1 levels, disc protrusion L1-2 with 
bulge at L3-4, and central disc protrusion impinging on thecal 
sac.  The examiner noted the Veteran's December 1975 treatment 
for low back pain in service, that there was no follow-up care or 
notes to denote back pain during the remainder of service time, 
and that separation examination was negative for a back 
condition.  The examiner opined, after file review to include 
STRs and postservice records, that the Veteran's complaints of 
bilateral hip pain, bilateral ankle pain, bilateral knee pain, 
bilateral wrist pain, and low back pain are clearly and 
unmistakably not due to, caused by, or aggravated by any 
occurrence during active duty.  The examiner further opined that 
the stress fracture to the left second and third metatarsal is 
not a contributing factor to current bilateral knee, bilateral 
hip, bilateral ankle, and low back pain.  

A September 2008 addendum to the October 2007 VA examination 
report notes that it is unclear why the Veteran has a service 
connected right foot disability when STRs show no evidence of a 
right foot condition, X-rays show no evidence of a right foot 
stress fracture, and there is no documentation in the STRs that 
the Veteran injured his right foot as a result of the stress 
fracture in the left foot.  The examiner concluded that, based on 
file review, it is less likely than not that the right foot 
condition contributed in any way to the current bilateral ankle, 
knee, hip and/or low back conditions.  

The record shows that the Veteran has degenerative changes of the 
wrists, hips, ankles, and back as well as osteoarthritis of the 
knees.  What he must show to establish service connection for 
such disabilities is that they are related to his active 
service/and specifically disease or injury therein.  Although the 
Veteran had a complaint of low back pain treated in service, such 
was acute and transitory (and resolved), as it was not noted in 
later STRs or on service separation examination.  Consequently, 
service connection for a low back disability on the basis that a 
chronic such disability became manifest in service, and 
persisted, is not warranted.  Regarding the wrists, hips, ankles 
and knees, the STRs are silent for pertinent injury or 
complaints.  Chronic disabilities of the wrists, hips, ankles, 
knees and back were not manifested in service, and arthritis in 
those joints was not manifested in the first postservice year.  
Consequently, service connection for such disabilities on the 
basis that they became manifest in service, and persisted or on a 
presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board finds the Veteran's account of injuries in service 
(while lifting 105 rounds to a field unit in 1973, getting his 
wrist caught in the steering wheel, injury sustained as a result 
of a fall out of the back of a truck from heights varioulsy 
identified as 20 to 30 feet) are totally without supporting 
evidence; they are self-serving, compensation driven, and deemed 
not credible.  The October 2007 VA examiner likewise noted the 
inconsistencies between the Veteran's statements at that 
examination and those in the course of earlier treatment, and 
concluded that the complaints of bilateral hip pain, bilateral 
ankle pain, bilateral knee pain, bilateral wrist pain, and low 
back pain are clearly and unmistakably not due to, caused by, or 
aggravated by any occurrence during active duty.  This opinion is 
based on a review of the entire record and consideration of the 
Veteran's allegations and is supported by stated rationale, which 
includes the absence of chronic disabilities in service and 
during the lengthy period before such disabilities were 
clinically noted postservice, as well as the intervening events 
of postservice injuries.  Hence it is probative evidence on the 
medical nexus question presented.  See Prejean v. West, 13 Vet. 
App. 444, 448- 49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  

A December 2000 statement by a VA physician includes the opinion 
that it is more likely than not that the Veteran's degenerative 
bone/joint disease had its inception in service; however, this 
opinion provides no explanation of rationale (and is therefore 
lacking in probative value).  On August 2001 VA examination the 
examiner revised the prior opinion by stating that the Veteran's 
present low back condition may be partially related (emphasis 
added) to his episode of low back pain documented in December 
1975.  This latter  opinion is couched entirely in speculative 
terms; in Obert v. Brown, 5 Vet. App. 30 (1993), the Court held 
that medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim. 

The Board also finds that the preponderance of the evidence is 
against a finding that the Veteran's current disabilities of the 
right wrist, knees, hips, ankles, and back are related to his 
service-connected bilateral foot disabilities.  As was noted 
above, an October 2007 VA medical opinion concluded that, based 
on the facts of the Veteran's case, the stress fracture to the 
left second and third metatarsal is not a contributing factor to 
current bilateral knee, bilateral hip, bilateral ankle, and low 
back pain.  Similarly, the September 2008 addendum concluded that 
it is less likely than not that the right foot condition 
contributed in any way to the current bilateral ankle, knee, hip 
and/or low back conditions.  There is no competent (medical) 
evidence to the contrary, i.e., suggesting that the service-
connected foot disabilities caused or aggravated the Veteran's 
current disabilities of the wrists, knees, hips, ankles, and low 
back.  Accordingly, secondary service connection for the claimed 
disabilities is not warranted.

The Board has considered the Veteran's own statements relating 
his right wrist, knees, hips, ankles, and low back disabilities 
to his service or to his service-connected bilateral foot 
disabilities.  However, he is a layperson, and therefore is not 
qualified to render an opinion in this matter.  The nexus 
questions raised by the Veteran's allegations in these matters 
are eminently medical in nature (and not capable of resolution by 
lay observation).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against the Veteran's claims 
of service connection for DJD of his wrists, knees, hips, ankles, 
and low back.  Accordingly, such claims must be denied.

COPD

The Veteran seeks service connection for chronic lung disease, to 
include COPD, and contends that such was either incurred in or 
aggravated by service.  

The Veteran's STRs do not include an enlistment examination 
report.  They reveal that while serving in the reserves in June 
1972 he complained of chest pain.  He was seen for coughing up 
blood and left anterior chest pain in August 1972.  On 
examination, his chest was clear, his heart had regular rate and 
rhythm, and a chest X-ray was negative.  In September 1972, the 
Veteran was seen for a complaint of a one week history of 
increase in cough and hemoptysis.  It was noted that he had 
worked on a farm and had episodes of hemoptysis following hay 
baling.  It was also noted that he had some increase in dyspnea 
recently.  On physical examination, the lungs had a few rhonchi, 
but were otherwise clear.  The impression was that the examiner 
could not find a disease to explain the reported symptoms.  
Subsequent examination revealed normal pulmonary function.  In 
January 1976, the Veteran reported a history of coughing and 
phlegm.  The impression was bronchitis.  Rhonchi with inspiratory 
wheezes were noted on lung examination; the treatment plan 
included quitting smoking.  That same month the Veteran was also 
seen for a three day history of extreme tachypnea and subjective 
air hunger.  It was noted that chest films were normal; the 
impression was psychologic versus pathologic tachypnea.  A 
pulmonary clinic report notes the Veteran had a half pack per day 
for three years history of smoking.  The impressions were 
hyperventilation syndrome and upper respiratory infection.  The 
treatment plan included to stop smoking.  Later treatment reports 
note complaints of coughing and shortness of breath and findings 
of cold, flu, and upper respiratory infection.  In May 1976, the 
impressions were chronic bronchitis, upper respiratory infection, 
and severe bronchial asthma.  On May 1976 examination for 
separation from service the Veteran's lungs and chest were normal 
on clinical evaluation; he reported a history of shortness of 
breath and chronic cough.  

Postservice treatment records include a December 1993 Emergency 
Room Record which notes that the Veteran sought evaluation for a 
one week history of cough and headache.  The final diagnosis was 
exudative upper respiratory infection with exudative bronchitis.  
An April 1994 report of private treatment notes the Veteran's 
complaint of intense left lateral rib cage pain with movement and 
deep breathing.  It was noted that he was quite short of breath.  
The examiner commented that the Veteran had both a weight problem 
and a 24 year history of smoking which were likely contributing 
factors to his problem with bronchitis.  
On VA examination in June 1995, the Veteran reported that he 
originally damaged his lungs in a gas chamber exercise in 
service; he had noted immediate shortness of breath upon exiting 
the chamber.  The impression included chronic obstructive 
pulmonary disease (COPD)(chronic emphysema).  [Notably, such 
incident is not corroborated by the evidence of record.]  

On October 1996 VA examination the Veteran reported having 
bronchial pneumonia treated in service in 1976 and "ever since 
that time he has never been right."  It was noted that he began 
smoking at age 19 in service and continued to smoke a pack of 
cigarettes a day.  The impression was severe COPD and bronchial 
asthma.  Similarly, a September 1997 VA examination report notes 
the Veteran's history of trouble with shortness of breath ever 
since he was treated for bronchial pneumonia in 1972, he had been 
smoking one pack per day, and includes the impression of COPD, 
increasing.  

A February 2001 statement by a VA physician notes that the 
physician had reviewed the Veteran's service records and 
concluded that it is as likely as not that his current COPD had 
its inception during his military service.  A VA treatment 
record, dated the same day as this letter from the same 
physician, also notes that the Veteran has COPD and "it would 
certainly make sense that this began when he started smoking in 
service.  It sounds as though he had several bouts of bronchitis 
and it would not be a stretch to think that this problem has just 
continued to the present day."  

On August 2001 VA examination the examiner opined that the 
Veteran's pre service chronic bronchitis was more likely than not 
aggravated by his 30 year smoking history in service and 
postservice, and noted that he continued to smoke.  

In September 2004 the Veteran was examined by VA in connection 
with his service connection for lung disease claim.  [However, 
the examiner was not a respiratory specialist and neither the 
September 2004 examination report nor a November 2004 addendum 
includes a nexus opinion.]  

In November 2005, the Veteran's claims file was reviewed by a VA 
nurse practitioner and a pulmonologist at the University of 
Colorado Health Sciences Center.  Based on review of the 
Veteran's medical history and medical literature, the nurse 
practitioner provided the following opinion:  

Veteran's chronic lung disease is less likely as not 
(less than 50/50 probability) that condition is caused 
by or secondary to alleged tear gas exposure during 
active service.  Veteran's SMR [service treatment 
records] do indicate 3-4 episodes of bronchitis with 
wheezing or URI/bronchitis induced asthma (though as 
far as I can tell, this was never confirmed with PFT.)  
His SMR indicate he was current smoker during his 
active duty.  His SMR indicate one episode of 
hemoptysis and also notes he had previous hemoptysis 
prior to military service while working in hay fields.  
His SMR also indicate a family history of asthma.  
There were no focused exams noting exposure or 
reaction to tear gas.  His postservice records 
indicate he continues to smoke in spite of numerous 
attempts to quit and in spite of his progressive lung 
disease which now renders him oxygen dependent.  It is 
agreed that his tear gas exposure did cause localized 
irritation of his bronchioles and mucus membranes 
resulting in temporary wheezing, coughing etc.  
However, I was not able to find any literature which 
would support his claim that tear gas exposure can 
cause a permanent or chronic lung condition rather 
than a temporary irritation.  In contrast, prolonged 
tobacco use is associated with development of COPD as 
well as exposure to dusts and other allergens (again, 
veteran noted to worked in farm and developed 
hemoptysis prior to service.)  Finally, veteran has 
family history of asthma.  The literature tells us 
that genetic factors also play a significant role in 
the development of COPD.

The nurse practitioner sought comment/co-signature from the 
pulmonogist who provided the impression of tobacco-induced 
chronic bronchitis, tobacco abuse, restrictive lung disease 
secondary to obesity with no BD (bronchodilator) response, 
undiagnosed/untreated breathing related sleep disorder, narcotic 
abuse/cLBP (with low back pain), and obesity.  

At a May 2007 DRO hearing, the Veteran reiterated his contention 
that his lung problems are the result of exposure to tear gas in 
service, and that he has been treated for lung problems ever 
since his discharge.  He also stated that he did not begin 
smoking until after the tear gas exposure incident.  He reported 
that his breathing became worse upon asbestos exposure from 
driving a dump truck during a removal of old barracks.  

On October 2007 VA examination it was noted that the Veteran 
began smoking at the age of 14, and on a regular basis in 1972.  
It was noted that there was no corroboration of the Veteran 's 
alleged gas chamber-related lung injury in service, and no 
medical literature supporting that such incident would have long-
lasting effects or cause permanent damage.  The examiner 
concluded that the Veteran's current lung condition was not due 
to, caused by, or aggravated by tear gas exposure while on active 
duty.  

In response to the Board's request for a VHA advisory opinion in 
this matter, a VA pulmonologist opined in January 2010 that (1) 
there is no evidence in the factual record that clearly and 
unmistakably establishes that a chronic lung condition pre-
existed the Veteran's service and (2) the Veteran's noted and 
suspected lung conditions are (a) chronic obstructive lung 
disease most likely than not secondary to long history of smoking 
tobacco, (b) likely concomitant extrathoracic restrictive 
disorder most likely than not secondary to morbid obesity with a 
body mass index of more than 40, and (c) likely obesity 
hypoventilation syndrome with a serum bicarbonate level of 30 
most likely secondary to morbid obesity.  

In response to the Board's request for clarification of the 
January 2010 VHA advisory opinion, the pulmonologist opined that, 
based on the factual evidence in the record, it is not (emphasis 
in original) likely that the Veteran's chronic lung conditions 
mentioned above, were initially manifested during or pre-existed 
the Veteran's active service.  They were considered most likely 
secondary to habits like smoking and to obesity.  
The Veteran's STRs do not include an enlistment examination 
report; therefore, his lungs and chest are presumed sound on 
service entrance.  Doran v. Brown, 6 Vet. App. 283, 286 (1994) 
(where a portion of the Veteran's service medical records 
including his service entrance examination report are unavailable 
and are presumed to have been lost in a fire, the presumption of 
soundness attaches).  Thus, the Veteran's lungs and chest must be 
considered to have been in sound condition when he entered 
service unless there is clear and unmistakable evidence of 
disability that existed prior to service as well as clear and 
unmistakable evidence that such disorder was not aggravated by 
service.  In view of the VHA advisory opinion (which is confirmed 
by the subsequent clarification VHA advisory opinion) that there 
is no evidence in the factual record that clearly and 
unmistakably establishes that a chronic lung condition pre-
existed the Veteran's service, it cannot be said that there is 
clear and unmistakable evidence to rebut the presumption of 
soundness.  The Board therefore proceeds with consideration of 
this appeal assuming that there was no preexisting chronic lung 
conditoin.  

The next question is whether a chronic lung disability was 
manifested during service.  Although the Veteran's STRs show 
treatment for coughing and respiratory complaints and note 
complaints of chest pain, the clarification VHA advisory opinion 
states that, based on the factual evidence in the record, it is 
not likely that the Veteran's chronic lung conditions were 
initially manifested during his active service.  This opinion is 
supported by prior VA opinions that the Veteran's current lung 
condition is not due to, caused by, or aggravated by tear gas 
exposure while on active duty (because such exposure was not 
noted to have long-lasting effects or to cause permanent damage).  
The competent (medical) evidence, including the VHA advisory and 
clarification opinions, also shows that the Veteran's current 
chronic lung disease, including COPD, is linked to his long 
history of smoking tobacco and morbid obesity.  

Notably, a February 2001 VA physician's opinion indicates that it 
is as likely as not that the Veteran's current COPD had its 
inception during his military service.  However, in contrast to 
the physician who provided a VHA advisory opinion and 
clarification, this VA physician is not a pulmonary specialist 
and provided no explanation of rationale.  The differing medical 
opinions must be weighed in light of the other evidence of record 
which shows that no chronic lung disability was shown during 
service and that no current chronic lung disability is related to 
the complaints and treatment in service.  

The Veteran has reported, including at a DRO hearing, that he has 
continued to have respiratory problems ever since his exposure to 
tear gas in service.  However, the tear gas incident is 
uncorroborated by any objective evidence of record, and is deemed 
self-serving and not credible; notably, the record simply does 
not show postservice continuity of pulmonary complaints.  
Similarly, at the DRO hearing, the Veteran claimed breathing 
problems after exposure to asbestos during service.  However, his 
asbestos exposure has not been corroborated by the evidence of 
record, his recollections are not shown to be credible, and 
further development of his alleged asbestos exposure is not 
necessary because his chronic lung disease has been medically 
attributed to other documented causes.  As was previously 
discussed, while the Veteran is competent to testify as to 
observable symptoms (such as coughing, chest pain, and problems 
breathing), he is a layperson, and therefore is not qualified to 
opine that the symptoms reflect a specific medical diagnosis or 
to relate such diagnosis to an event in service.  The nexus 
questions raised by the Veteran's allegations in this matter are 
eminently medical in nature (and beyond resolution by lay 
observation).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Finally, to the extent that the Veteran's current chronic lung 
disease, including COPD, is due to his use of tobacco products, 
the Board notes that for claims filed after June 9, 1998, as 
here, governing law (38 U.S.C.A. § 1103) specifically prohibits 
service connection for a disability on the basis that it resulted 
from the use of tobacco products in service.  Notwithstanding the 
Veteran's conflicting accounts of his smoking history (he has 
reported that he began smoking at age 14; however, during his 
hearing he reported that he was exposed to tear gas prior to 
starting smoking), the evidence shows that he has a long history 
of smoking tobacco and his current chronic lung conditions are 
most likely secondary to habits like smoking.  Moreover, a VHA 
advisory medical opinion has specifically ruled out that there is 
otherwise a nexus between the Veteran's current chronic lung 
disease, including COPD, and his military service.  See 
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  Given the expertise of 
the provider and the explanation of rationale, the Board finds  
the VHA expert's opinion highly probative (and persuasive) 
evidence in this matter.  

It is not in dispute that the Veteran has a chronic lung 
disability (to include COPD).  However, the most probative 
evidence of record is against his claim.  It does not show that 
the chronic lung disability was incurred or aggravated in 
service; i.e., that there is a nexus between any current lung 
disease and the Veteran's military service.  Therefore, the 
preponderance of the evidence is against this claim, and it must 
be denied.  


ORDER

The appeal seeking service connection for PTSD is dismissed.

The appeal to reopen a claim of service connection for residulas 
of a left wrist injury/fracture is denied.

Service connection for DJD of the wrists, knees, hips, and 
ankles, to include as secondary to a service-connected bilateral 
foot disability, is denied.

Service connection for a low back disability, to include as 
secondary to a service-connected bilateral foot disability, is 
denied.

Service connection for a lung disability, to include COPD, is 
denied.  


REMAND

The Veteran's February 2000 claim identified traumatic 
experiences in service and the RO has adjudicated the claim as 
one of service connection for PTSD.  However, in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (issued in the interim since the 
Board's prior remand) the Court held that the scope of a mental 
health disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record, i.e., 
that the matter of service connection for a diagnosed psychiatric 
disability other than PTSD is part and parcel of a claim of 
service connection for PTSD.  As the RO has not developed or 
adjudicated the matter of service connection for psychiatric 
disability other than PTSD, it is not ripe for appellate review, 
and the Board has no option but to remand the case for such 
action.

Clinical records show that the Veteran has a psychiatric 
diagnoses of depressive disorder, anxiety and insomnia (he also 
has a history of polysubstance abuse).  [Notably, 38 U.S.C.A. 
§§ 105(a), 1110, preclude compensation where a "disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs."]

A review of the Veteran's claims file also reveals that he 
continues to receive VA treatment.  The most recent VA treatment 
record in his claims file is dated in May 2009.  More recent 
pertinent VA treatment records are deemed to be constructively of 
record, and must be secured.

Consideration of the claim for a TDIU is deferred pending 
resolution of the claim of service connection for a psychiatric 
disability other than PTSD, as such matters are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of service connection 
for psychiatric disability other than PTSD, 
the RO should provide the Veteran all VCAA-
mandated notice, and afford him the 
opportunity to respond.

2.  The RO should ask the Veteran to identify 
all providers of psychiatric treatment he has 
received since his discharge from active duty 
service, and to provide any authorizations 
necessary for VA to obtain records of any 
such private treatment.  The RO should secure 
for the record copies of complete clinical 
records of the identified treatment (i.e., 
those not already associated with the claims 
folder).  The Veteran should be notified if 
any records identified are not received.

3.  The RO should arrange for any further 
development deemed necessary, then adjudicate 
the matters of service connection for 
psychiatric disability other than PTSD and 
entitlement to TDIU (in light of the 
determination on the service connection for 
psychiatric disability claim).  The Veteran 
should be notified of the determination(s).  
If either determination remains denied (and 
in the matter of service connection for 
psychiatric disability other than PTSD if he 
files a notice of disagreement and perfects 
an appeal by filing a substantive appeal 
after an SOC is issued), the RO should issue 
an appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


